CRICHTON, J.,
additionally concurs and assigns reasons.
|¶1 concur in the majority’s decision to deny the defendant’s writ application in this case. I write separately, however, to point out that a defendant’s constitutional right to choice of counsel is not absolute. State v. Scott, 04-1312 (La.01/19/06); 921 So.2d 904, 916. The trial court correctly found that the cumulative actions of former Judge Wilford Carter in this matter, such as signing a “trap and trace” warrant leading to the location of defendant, signing a discovery motion, and representing defendant at a sanity hearing, rose to the level of substantial participation in the defendant’s case, and therefore warrants removal as defendant’s attorney. In so ruling, I do not find the trial court abused its discretion to any extent whatsoever.